Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER LEFEVER, et al. , Civil No. 3:17-CV-1499
Plaintiff . (Judge Mariani)
V
UNITED STATES OF AMERICA,
Defendant
MEMORANDUM

In August 2017, Plaintiffs Christopher LeFever, Robert Cummings, Daniel
Greatwalker, Michael Adams, John Usher, Richard Rose, Travis Yates, and Virgil Begay
were inmates housed at the United States Penitentiary in Lewisburg, Pennsylvania (“USP
Lewisburg’). They filed this action against the United States of America pursuant to the
Federal Tort Claims Act (“FTCA’), 28 U.S.C. § 1346 et seq., after consuming food tainted
with salmonella. (Doc. 1).

Presently before the Court is the United States’ motion to dismiss and motion for
summary judgment based on Plaintiffs’ failure to: (1) notify the Court of their current address
following their release from custody (Cummings, Rose and Begay); (2) sign the complaint or
pay the filing fee, or seek leave to proceed in forma pauperis (Adams, Usher and Yates); or
(3) properly exhaust their administrative tort remedies prior to filing suit (Greatwalker).

(Doc. 62). By way of the Court’s Standing Practice Order issued on August 22, 2017,

Plaintiffs were notified of their duty to respond to defense motions. (Doc. 2). Despite such
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 2 of 15

notice, none of the Plaintiffs filed a response to the United States’ motion. As such, the
Court deems the United States’ motion unopposed. Also, pending before the Court is
Plaintiff Yates’ request to refer his claims to the Prison Litigation Settlement Program for
resolution. (Doc. 95).

For the following reasons, the Court will grant the United States’ motion to dismiss

and motion for summary judgment, and deny Yates’ motion for mediation.

l. Relevant Procedural History

Plaintiffs filed this lawsuit on August 22, 2017. (Doc. 1). The Court ordered each
Plaintiff to pay the filing fee or submit a motion to proceed in forma pauperis and
Authorization form. (Doc. 3). To date, the Plaintiffs Adams, Usher, Yates and Begay have
not paid the filing fee or sought leave to proceed in forma pauperis and filed the appropriate
Authorization form.

The Court’s Standing Practice Order requires a pro se Plaintiff to advise the Court of
their current address. (Doc. 2). The postal service has returned mail addressed to several
Plaintiffs. The Court, via the Bureau of Prisons’ (“BOP”) inmate locator has verified that the
following Plaintiffs are no longer in BOP custody: Robert Cummings (released June 20,
2019); Richard Rose (released March 29, 2019); and Virgil Begay (released January 18,

2019). See https://www.bop.gov/inmateloc (last visited August 2, 2020). The Court is
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 3 of 15

unable to communicate with Plaintiffs Cummings, Rose and Begay, as none of them have
provided the Court with a current address.

On June 28, 2019, Plaintiff Christopher LeFever reached a negotiated settlement
with the United States in this matter. (Doc. 75). He was dismissed as a Plaintiff on June

28, 2019. (Doc. 75).

ll. Statement of Undisputed Facts

A. — The BOP’s Administrative Tort Claim Remedy Procedure

The BOP has an administrative tort claim process through which an inmate can seek
compensation from the United States for personal injury, wrongful death, or loss of property.
See 28 C.F.R. § 543.30-543.32. (Doc. 63, J 1). The BOP’s Program Statement 1320.06,
Federal Tort Claims Act, also outlines the administrative tort claim process. (/d. at {1 and
Doc. 63-1, 10-17). BOP inmates may file an administrative tort claim pursuant to the FTCA
with the Regional Office in the region where the basis for the claim occurred. See 28 C.F.R.
§ 543.31(c). (Doc. 63, J 3). The BOP’s denial of a claim, or failure to process the claim
within six months, constitutes a final administrative action. If the claimant is dissatisfied with
the final action, he or she may then file suit in the appropriate United States District Court.
See 28 C.F.R. § 543.32(g). (Id. at ¥ 4).

“A tort claim against the United States shall be forever barred unless it is presented

in writing to the appropriate Federal agency within two years after such claim accrues or
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 4 of 15

unless action is begun within six months after the date of mailing by certified or registered
mail, of notice of final denial of the claim by the agency to which it is presented.” 28 U.S.C.
§ 2401(b). (Id. at 2).

B. Plaintiff Virgil Begay

On June 26, 2017, Plaintiff Begay filed administrative tort claim TRT-NER-2017-
05328 with the Northeast Regional Office alleging he became ill after eating contaminated
food at USP Lewisburg in November 2016. (/d. at | 5 and Doc. 63-1, 19). On October 30,
2017, while his administrative tort claim was still pending, he joined the instant complaint.
(Id. at ] 6). The BOP denied Plaintiff Begay’s administrative tort claim on December 20,
2017. (Id. at] 7 and Doc. 63-1, 20). Plaintiff Begay was released from BOP custody on
January 18, 2019. (Doc. 63, J 8). Begay has not notified the Court of his current address.

C. Plaintiff Robert Cummings

Plaintiff Robert Cummings filed an administrative tort claim on August 4, 2017,
asserting USP Lewisburg staff were negligent in serving him contaminated food. (Id. at 79
and Doc. 63-1, 21). During the pendency of his administrative tort claim, Plaintiff Cummings
filed this lawsuit. (/d. at ] 10). The Northeast Regional Office denied Plaintiff Cumming’s
administrative tort claim on January 31, 2018. (/d. at] 11 and Doc. 63-1, 22). Plaintiff
Cummings is not in BOP custody. The Court is unable to communicate with Cummings due

to his failure to supply the Court a current address.
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 5 of 15

D. Plaintiff Daniel Greatwalker

Plaintiff Greatwalker filed an administrative tort claim with the Southeast Regional
Office alleging he contracted salmonella in November 2016 while housed at USP
Lewisburg. (/d. at J 12 and Doc. 63-1, 23). While his administrative tort claim was stil
pending, Plaintiff Greatwalker filed the instant lawsuit. (/d. at J 13). The Northeast Regional
Office denied his administrative tort claim on December 22, 2017. He had six months from

that date to file a FTCA suit. (/d. at § 14 and Doc. 63-1, 24).

ill. Legal Standards

A. Motion to Dismiss

A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations, a plaintiffs obligation to provide the grounds of his entitlement

to relief requires more than labels and conclusions, and a formulaic recitation of the
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 6 of 15

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal citations,
alterations, and quotation marks omitted). A court “take[s] as true all the factual allegations
in the Complaint and the reasonable inferences that can be drawn from those facts, but ...
disregard[s] legal conclusions and threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements.” Ethypharm S.A. France v. Abbott Labs, 707
F.3d 223, 231 n. 14 (3d Cir. 2013) (internal citations, alterations, and quotation marks
omitted). Thus, “the presumption of truth attaches only to those allegations for which there
is sufficient ‘factual matter’ to render them ‘plausible on [their] face.” Schucharat v.
President of the United States, 839 F.3d 336, 347 (3d Cir. 2016) (alteration in original)
(quoting /qbal, 556 U.S. at 679). “Conclusory assertions of fact and legal conclusions are
not entitled to the same presumption.” /d.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfully.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal
citation omitted) (first quoting Twombly, 550 U.S. at 556; then quoting /qbal, 556 U.S. at
678). “The plausibility determination is ‘a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” /d. at 786-87 (quoting /qbal,

556 U.S. 679).
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 7 of 15

B. Motion for Summary Judgment

Through summary adjudication, the Court may dispose of those claims that do not
present a “genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “As to the
materiality, ... [o]nly disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986).

The party moving for summary judgment bears the burden of showing the absence
of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986). Once such a showing has been made, the non-moving party must offer specific
facts contradicting those averred by the movant to establish a genuine issue of material fact.
Lujan v. Nat’! Wildlife Fed’n, 497 U.S. 871, 888 (1990). Therefore, the non-moving party
may not oppose summary judgment simply on the basis of the pleadings, or on conclusory
statements that a factual issue exists. Anderson, 477 U.S. at 248. “A party asserting that a
fact cannot be or is genuinely disputed must support the assertion by citing to particular
parts of materials in the record ... or showing that the materials cited do not establish the
absence or presence of a genuine dispute, or that an adverse party cannot produce
admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A)-(B). In evaluating
whether summary judgment should be granted, “[t}he court need consider only the cited
materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

“Inferences should be drawn in the light most favorable to the non-moving party, and where
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 8 of 15

the non-moving party’s evidence contradicts the movant’s, then the non-movant's must be
taken as true.” Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir.
1992), cert. denied 507 U.S. 912 (1993).

However, “facts must be viewed in the light most favorable to the nonmoving party
only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380
(2007). Ifa party has carried its burden under the summary judgment rule,

Its opponent must do more than simply show that there is some
metaphysical doubt as to the material facts. Where the record
taken as a whole would not lead a rational trier of fact to find for
the nonmoving party, there is no genuine issue for trial. The
mere existence of some alleged factual dispute between the
parties will not defeat an otherwise properly supported motion for
summary judgment; the requirement is that there be no genuine
issue of material fact. When opposing parties tell two different
Stories, the one of which is blatantly contradicted by the record,
so that no reasonable jury could believe it, a court should not
adopt that version of the facts for purposes of ruling on a motion
for summary judgment.

Id. (internal quotations, citations, and alterations omitted).

IV. Discussion

A. The Court’s Inability to Communicate with Plaintiffs
Cummings, Rose, and Begay

A pro se plaintiff has the affirmative obligation to keep the court informed of his
address. See Standing Practice Order in Pro Se Plaintiff Cases, Doc. 2; M.D. Pa. L.R.
83.18. Should a plaintiff's address change during the litigation, he must immediately inform

the Court of such change, in writing. (Doc. 2 at 4). Each Plaintiff was cautioned that if the
8
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 9 of 15

Court is unable to communicate with him because he failed to notify the Court of his
address, the Court would deem Plaintiff to have abandoned his lawsuit. (/d.)

Rule 41(b) of the Federal Rules of Civil Procedure authorizes the Court to dismiss an
action “[ijf the plaintiff fails to prosecute”. The United States Supreme Court has held that
‘[t]he authority of a court to dismiss sua sponte for lack of prosecution has generally been
considered an ‘inherent power,’ governed not by rule or statue but by the contro! necessarily
vested in the courts to manage their own affairs so as to achieve the orderly and
expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 631 (1962). “Such
a dismissal is deemed to be an adjudication on the merits, barring any further action
between the parties.” /seley v. Bitner, 216 F. App’x 252, 255 (3d Cir. 2007). Ordinarily
when deciding, sua sponte, to dismiss an action as a sanction, a district court is required to
consider, and balance six factors enumerated in Poulis v. State Farm Fire & Cas. Co., 747
F.2d 863, 868 (3d Cir. 1984). “However, when a litigant’s conduct makes adjudication of the
case impossible, such balancing under Poulis unnecessary. See McLaren v. New Jersey
Dep't of Educ., 462 F. App’x 148, 149 (3d Cir. 2012) (per curiam) (citing Guyer v. Beard,
907 F.2d 1424, 1429-30 (3d Cir. 1990) and Spain v. Gallegos, 26 F.3d 439, 454-55 (3d Cir.
1994)); see also Doe v. Megless, 654 F.3d 404, 411 (3d Cir. 2011) (the District Court did not
clearly err in determining that “[b]Jecause Doe’s conduct makes adjudication of the case
impossible, dismissal pursuant to Rule 41(b) is appropriate, even without consideration of

the Poulis factors”).
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 10 of 15

Here, Plaintiffs Cummings, Rose and Begay are no longer in custody and have failed
to notify the Court of their current address. The Court has no means to communicate with
these Plaintiffs. It is reasonable to conclude that they have abandoned their interests in this
lawsuit. As Plaintiffs have failed to comply with the Court’s Standing Practice Order and
M.D. Pa. Local Rule 83.18, dismissal of their claims for failure to abide by an order of this
Court or the rules of this Court, and general failure to prosecute, is appropriate.

B. Plaintiffs Adams, Usher & Yates’ Failure to Sign Complaint

Rule 11(a) of the Federal Rules of Civil Procedure provides, in relevant part, that:

Every pleading, written motion, and other paper must be signed
by at least one attorney of record in the attorney's name--or by a
party personally if the party is unrepresented. The paper must
state the signer's address, e-mail address, and telephone
number. Unless a rule or statute specifically states otherwise, a
pleading need not be verified or accompanied by an affidavit.
The court must strike an unsigned paper unless the omission is
promptly corrected after being called to the attorney’s or party’s
attention.
Fed. R. Civ. P. 11(a) (emphasis added).

The Court of Appeals for the Third Circuit has instructed that courts must construe
pro se filings liberally and “however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94
(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Further, a Court should afford

pro se plaintiffs the opportunity to amend a complaint before it is dismissed in its entirety,

Fletcher-Hardee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 253 (3d Cir. 2007),

10
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 11 of 15

unless granting further leave to amend would be futile or result in undue delay. Alston v.
Parker, 363 F.3d 229, 235 (3d Cir. 2004).

In the present case, Plaintiffs Adams, Usher and Yates did not sign the Complaint.
(Doc. 1, 8). The Court first notified Plaintiffs Adams, Usher and Yates of this omission on
August 29, 2017 (Doc. 3), yet they failed to take any action. In February 2019, Defendant
again raised the omission in their motion to dismiss and motion for summary judgment.
(Doc. 57). Defendant served all Plaintiffs, including Adams, Usher, and Yates, with copies
of their motion and supporting materials at their last known address. (Doc. 62, 14 and Doc.
63 at 7). Yet, Plaintiffs Adams, Usher and Yates failed to respond to the motion even
though advised of their obligation to do so. (Doc. 2). Additionally, with respect to Plaintiff
Usher, he has repeatedly failed to notify the Court of his transfer from one institution to
another. Yet, each time his mail was returned as undeliverable, the Court made the effort to
locate him, and update his address, and forward him filings in this matter. See Docs. 47
and 65. Plaintiff Usher has not communicated with the Court since the inception of this
case even though he receives copies of all filings. Because the Court finds that Plaintiff
Usher has continually willfully disregarded the Court’s orders and has failed to respond to
Defendant's motion or cure the identified defect or otherwise communicate with the Court,
the Court will grant Defendant's motion to dismiss with respect to Plaintiff Usher's FTCA

claim without leave to amend.

11
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 12 of 15

As noted above, Plaintiff Yates also has not signed the Complaint, filed a curative
Complaint or opposed Defendant’s motion. However, unlike Usher, Yates has contacted
the Court on one occasion. On October 16, 2019, Plaintiff Yates filed a motion requesting
the Court refer his FTCA claim to the Prison Litigation Settlement Program for mediation.
(Doc. 95), However, until Yates signs the Complaint there is no claim in his name to refer
for mediation. Thus, Defendant’s motion to dismiss Plaintiffs FTCA claim due to his failure
to sign the Complaint will be granted.

Michael Adams failed to sign the Complaint in this action or respond to Defendant's
dispositive motion. However, on January 30, 2018, Plaintiff Michael Adams initiated his own
FTCA action against the United States concerning the same salmonella outbreak at USP
Lewisburg. He alerted the Court in that matter that he did not know his name had been
added to the present action. See Adams v. United States, 3:18-cv-0208 (M.D. Pa). (J.
Caputo) (Doc. 16). On March 29, 2019, the United States and Adams reached a settlement
in that case. (/d. at Doc. 21). Accordingly, the Defendant’s motion to dismiss Michael
Adams’ FTCA claim will be granted with prejudice due to Plaintiffs failure to sign the
Complaint.

C. Plaintiff Usher and Yates Failure to pay the filing fee or
seek leave to proceed in forma pauperis

Pursuant to 28 U.S.C. § 1914, “[t}]he clerk of each district court shall require the
parties instituting any civil action, suit or proceeding in court, whether by original process,

removal or otherwise, to pay a filing fee of $350, except that on application for a writ of
12
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 13 of 15

habeas corpus the filing fee shall be $5.” 28 U.S.C. § 1914(a). The Prison Litigation
Reform Act ("PLRA”) requires each prisoner joined in a lawsuit to pay a full individual filing
fee in installments, pursuant to 28 U.S.C. § 1915. Hagan v. Rogers, 570 F.3d 146, 155 (3d
Cir. 2009) (emphasis added); see also 28 U.S.C. § 1915(b)(1). Thus, to proceed with a civil
action, a prisoner-plaintiff must pay the $400.00 filing fee or request leave to proceed in
forma pauperis and submit the affidavit and trust account statement required by 28 U.S.C. §
1915(a). An indigent prisoner granted leave to proceed in forma pauperis still must pay the
filing fee, but in installments.

Here, Plaintiff Usher and Yates have neither paid the filing fee nor have they sought
leave to proceed in forma pauperis. On August 29, 2017, an Administrative Order issued in
this case informed all Plaintiffs that their action would not proceed unless they either paid
the filing fee or filed an application to proceed in forma pauperis and Authorization form
allowing prison officials to deduct the filing fee from their accounts in accordance with the
PLRA. The Court gave Plaintiffs thirty days to return the properly executed forms and
warned that their failure to do so would result in the dismissal of their action without
prejudice. Neither Plaintiff Usher nor Yates filed motions for leave to proceed in forma
pauperis or an Authorization allowing prison officials to deduct the filing fee from their
accounts. Neither Plaintiff disputes these facts. As Plaintiffs Usher and Yates have neither

made a submission, nor requested an extension of time to pay the filing fees, nor submitted

13
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 14 of 15

the requisite forms, the Court will grant Defendant's motion to dismiss as to their FTCA
claims.

D. Plaintiffs Greatwalker has failed to properly exhaust his
administrative tort remedies prior to filing suit

The FTCA requires exhaustion of administrative remedies before a claimant can
institute legal action. Specifically, 28 U.S.C. § 2675(a) states:

An action shall not be instituted upon a claim against the United
States for money damages for injury or loss of property or
personal injury or death caused by the negligent or wrongful act
or omission of any employee of the Government while acting
within the scope of his office or employment, unless the claimant
shall have first presented the claim to the appropriate Federal
agency and his claim shall have been denied by the agency in
writing and sent by certified or registered mail. The failure of an
agency to make final disposition of a claim within six months after
it is filed shall, at the option of the claimant any time thereafter,
be deemed a final denial of the claim for the purpose of this
section.

28 U.S.C. § 2675(a). This administrative exhaustion “must be complete before a party may
institute a civil action in District Court under the FTCA.” Wadhwa v. Nicholson, 367 F. App'x
322, 325 (3d Cir. 2010) (emphasis in original). Where a claimant fails to exhaust their
administrative tort claim remedies before filing suit, the complaint must be dismissed for lack
of subject matter jurisdiction. McNeil v. United States, 508 U.S. 106, 113 (1993). The
requirement to present a claim to the agency is jurisdictional and cannot be waived. White-

Squire v. United States Postal Serv., 592 F.3d 453, 457 (3d Cir. 2010).

14
Case 3:17-cv-01499-RDM-PT Document 118 Filed 08/06/20 Page 15 of 15

The uncontested record conclusively establishes that Plaintiff Greatwalker’s
administrative tort claim was pending before the BOP when he initiated this action in August
2017. (Doc. 63, Jf] 12 -14). Consequently, the Court lacks jurisdiction over Plaintiff
Greatwalker’s FTCA claim. Roma v. United States, 344 F.3d 352, 362 (3d Cir. 2003). The
Court's dismissal will be without prejudice to Plaintiff Greatwalker filing a new action now
that he has satisfied the FTCA’s exhaustion requirement. The Court notes that it cannot be
said that the FTCA’s statute of limitations would render this course of action futile as it is
well settled that the FTCA’s statute of limitations is subject to equitable tolling under the
appropriate circumstances. Hughes v. United States, 263 F.3d 272, 278 (3d Cir. 2001); see
Hedges v. United States, 404 F.3d 744, 748 (3d Cir. 2005) (federal courts apply equitable
tolling to wide range of cases against the Government, including FTCA claims).” Santos ex
rel. Beato v. United States, 559 F.3d 189, 194-195 (3d Cir. 2009).

An appropriate Order follows.

    

J FT Vit hle
Robert D-Mariani
United States District Judge

Date: August "4 2020

 

15
